of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b4 conex-111706-09 number info release date uil the honorable suzanne m kosmas member u s house of representative sec_1000 city center circle 2nd floor port orange fl attention ------------------ dear congresswoman kosmas this letter responds to your request for information dated date on behalf of your constituent ------------------------ she asked whether the congress or the white house will address waiving repayment of the first-time_homebuyer credit for taxpayers who purchased homes in to provide a first-time_homebuyer credit the congress added sec_36 to the internal_revenue_code in section of the economic and housing recovery act of pub_l_no stat the congress amended sec_36 in section of the american reinvestment and recovery tax act of pub_l_no stat due to the amendment the rules for the first-time_homebuyer credit are different depending on whether a taxpayer purchases a home in or in rules for home purchases on or after date and before date a first_time_homebuyer who purchased a home on or after date and before date can take a credit on his or her federal_income_tax return equal to percent of the purchase_price of the residence up to a maximum of dollar_figure taxpayers who take this credit must repay the credit in equal installments over fifteen years see former sec_36 sec_36 and sec_36 of the code rules for home purchases on or after date and before date for taxpayers who purchased their home on or after date and before date the law increases the maximum credit to dollar_figure taxpayers who conex-111706-09 claim the credit and use the residence as their principal_residence for at least three years beginning on the date of purchase are not required to repay the credit see sec_36 sec_36 and sec_36 of the code as amended because --------------- bought her residence on date the rules for home purchases apply to her home purchase and she must repay the credit the statute does not grant the irs the authority to expand the scope of the credit administratively the congress would have to change the law to waive repayment of the credit for taxpayers who purchased their homes in i hope this information is helpful if you have any additional questions please contact me or ----------------------at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
